internal_revenue_service number release date index number -------------------------------------------------------- ------------------------------------------------------------ --------------- ---------------------- ----------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- ------------------- telephone number -------------------- refer reply to cc psi plr-130672-14 date date legend coop1 coop2 --------------------------------------------------------------- ---------------------- --------------------------------------------------------------- ----------------------------------------------------------------- ---------------------- coop3 ---------------------------------------------------------------------------- ---------------------------------------- corp state a -------- ------ llc ------------------------------------------------------------------------------- -------------------------------------------------------------- dear ----------- this is in response to a request for a ruling dated date submitted on behalf of coop1 by your authorized representative the ruling concerns the application of cooperative tax law to the transaction described below plr-130672-14 coop1 coop2 and coop3 the cooperatives are nonexempt rural_cooperative telephone_companies that operate on a cooperative basis each cooperative has less than ------ customers in its respective statutory exchange area as defined by the state a utilities board each cooperative’s service area is significantly rural and substantially agricultural coop1 has ------- telephone access lines coop2 has ------telephone access lines and coop3 has ----- telephone access lines as discussed below each cooperative consistent with its respective business goal seeks to provide its member-patrons with access to communications technology advances as these advances become available and feasible for deployment coop1 was organized to among other things i furnish communication services to its members at the lowest cost ii contract for exchange service and toll service and reciprocal telecommunications service with connecting lines with local exchanges and long distance companies and iii do and perform any and all acts and things as necessary or convenient to accomplish any or all of the cooperative’s objectives members are issued a certificate of membership which is required in order to receive communication services no member of the association may own more than one membership and each member shall be entitled to one vote at meetings of the members of the association coop1’s articles of incorporation enumerate the manner in which the directors are to annually dispose_of the earnings_of the association in excess of its operating_expenses the articles provide among other things that remaining net_earnings shall be allocated to a revolving fund and shall be credited to the account of each member ratable in proportion to the business he has done with the association during each year such credits are herein referred to a as ‘deferred patronage dividends’ upon dissolution or liquidation the assets of the association shall be applied first to pay liquidation expenses then to pay association obligations and other capital credit statements issued therefore and the remainder of such assets shall be distributed in the manner and order provided by law coop2 was organized to among other things i furnish improve and expand telephone service to its members at the lowest possible cost consistent with the proper maintenance of its telephone lines and other facilities ii contract for exchange service and toll service and reciprocal telecommunications service with connecting lines with local exchanges and long distance companies and iii do and perform any and all acts and things as necessary or convenient to accomplish any or all of the cooperative’s objectives a member purchases a membership in the cooperative at the issuing price and is eligible to receive telecommunication services each member may only own one membership which entitles him or her to one vote at all meetings of the association the cooperative’s articles of incorporation explain the manner in which the directors shall annually dispose_of the earnings_of the association in excess of its operating_expenses r emaining net_earnings shall be allocated to a revolving fund and shall be credited to the account of each member ratably in proportion to the business he has done with the association during the year such credits are herein referred to as ‘deferred patronage dividends’ upon dissolution or liquidation the assets of the plr-130672-14 association shall be applied first to pay liquidation expenses next to pay obligations to general creditors next to redeem preferred_stock and pay accumulated dividends thereon if any and finally the remainder of the assets shall be distributed in the manner and or of priority provided by law and the by-laws coop3 was organized to among other things i furnish improve and expand telecommunication services to its members and others at the lowest possible cost consistent with the proper maintenance of its telephone lines and other facilities ii contract for exchange service and toll service and reciprocal telecommunications service with connecting lines with local exchanges and long distance companies in such manner as shall be deemed to be in coop3’s best interest and iii to do and perform and all acts and things and to have and exercise any and all powers as may be necessary or convenient to accomplish any of all of the foregoing purposes or as may be permitted by the provisions of the laws under which coop3 was formed and to exercise any of its powers anywhere coop3 members are composed of any person firm cooperative corporation limited_liability_company partnership limited_liability partnership or body politic who receive retail telecommunication services from the cooperative at a premise within its established service area and the execution of a membership application agree to comply with and be bound by articles of incorporation and bylaws and relevant rules - and accepted by majority vote of board_of directors and are issued a certificate of membership at an issuing price no member may own more than one membership and each member entitled to one vote on each issue presented for vote of the members of the cooperative coop3 is operated on a cooperative nonprofit basis for the mutual benefit of its patrons members the cooperatives articles of incorporation provide the manner in which the directors shall annually dispose_of the earnings_of the cooperative in excess of its operating_expenses the cooperative’s articles of incorporation provide in relevant part that the cooperative shall allocate all remaining net_earnings as provided in sec_2 below sec_2 in the furnishing of telecommunications service the cooperative’s operations shall be conducted so that all persons will through their patronage furnish capital for the cooperative in order to induce patronage and to assure that the cooperative will operate on a nonprofit basis the cooperative is obligated to account on a patronage basis to all its patrons for all amounts received and receivable from the furnishing of telecommunications service in excess of operating costs and expenses at the moment of receipt by the cooperative and received with the understanding that they are furnished by the patrons as capital the cooperative is obligated to pay by credits to a capital_account for each patron all such amounts in excess of operating costs and expenses in the event of dissolution or liquidation after all outstanding indebtedness of the cooperative shall have been paid outstanding capital credits shall be retired without plr-130672-14 priority on a pro_rata basis before any payments are made on account of property rights of its members--------------------------------------------------------------------------------------it is expressly understood that amounts paid for telecommunications services in excess of the cost of service are furnished by members as capital and each member shall be credited with the capital so furnished as provided in the bylaws or articles of incorporation the provision of telecommunication services by small independent telecommunication providers such as the cooperatives to the relatively few customers in a respective statutory exchange areas is costly particularly the provision of switching calling features broadband iptv and call announcements in an effort to provide their respective customers with a broader range of telecommunication services of higher quality delivered in a more efficient manner the cooperatives and similarly-situated providers formed llc llc enabled the providers to pool their respective resources and provide furnish improve and expand telecommunication services to their respective customers at the lowest possible cost which was consistent with each of the cooperatives respective goals the partnership’s operating_agreement provides in relevant part that the business of the company shall provide for switching telecommunications traffic to that end llc enabled the participating providers to pool their resources in securing a switch in which the partners could direct their respective telecommunications traffic the partnership_agreement provides that each member participate in the switch sharing_agreement in ------ in furtherance of llc’s overall purpose llc executed an agreement with -------------------------------------------------- and ----------------------------------------------------- --------- state a to purchase the state a --- license and state a --- license for ------------ and ------------ respectively llc purchased this spectrum in order to assist its members in enhancing the telecommunications services that each member provides to member- patrons that is it was intended that the spectrum acquisition would enable llc’s members to provide its member-patrons with enhanced voice data wireless internet and wireless backhaul llc did not purchase the spectrum for investment purposes the intention was to use the spectrum in order to enhance the telecommunication services that each member provided to its respective member-patrons llc did not put the spectrum to use immediately because the construction costs associated with its usage eg tower construction and electronic equipment installation was approximately ------------ in addition to the construction-related costs it was estimated that on-going operational and management costs such as paying customer services representatives and fiber transport costs would be approximately dollar_figure------------ annually neither llc nor its members had the financial wherewithal at the time the spectrum was purchased to use the spectrum llc and its members however did anticipate using the spectrum in the future to enhance their respective customers’ telecommunication services plr-130672-14 between ------ and -------the spectrum market exploded due in large part to advances in telecommunications technology which boosted spectrum’s value in order to support the advances in technology the key players in the telecommunications marketplace sought available spectrum in some instances these players would consult spectrum brokers in their respective searches for available spectrum corp learned of the licenses that llc purchased in ------ - and corp ultimately made an offer which llc accepted llc purchased the spectrum in ------ with the intent to use it however at the time llc could not use the spectrum because construction costs were prohibitive importantly the spectrum license required llc to complete its build out by ------------------------- following the purchase the costs associated with using the spectrum continued to climb as the spectrum market began to heat up the key players in the telecommunications industry were better positioned to use the spectrum and possessed the financial wherewithal to bear the costs associated with using the spectrum as the costs associated with spectrum usage were ever-increasing llc determined in ------ that it would not be in a position to use the licenses and accepted corp’s offer on ------- ------------------------ llc sold the spectrum as a result of the spectrum sale coop1 received a distributive_share of partnership income relative to the sale coop1 submits that because the spectrum sale relates directly to its enterprise such distributive_share constitutes patronage sourced income based on the foregoing coop1 requests a ruling that its distributive_share of partnership income from llc’s spectrum sale constitutes patronage sourced income and if properly allocated to coop1’s member-patrons is excludable from coop1’s gross_income in the tax_year ending -------------------------- sec_501 of the code contemplates that rural_cooperative telephone_companies may qualify as tax-exempt organizations as the telephone business has developed however very few rural telephone cooperatives now qualify for this exemption coop1 falls into this category and thus is a non-profit but taxable cooperative corporation subchapter_t of the code sections provides the statutory scheme for taxing most cooperatives rural telephone cooperatives however are not governed by subchapter_t because of the exclusion provided by sec_1381 for rural telephone cooperatives when congress enacted subchapter_t in congress excluded rural telephone cooperatives in order to avoid over-regulating them and presumably to provide them with more flexible tax treatment because of the necessary services they provided to under-served parts of the country the underlying committee reports stated that cooperative corporations engaged in providing telephone service to persons in rural areas would continue to be treated the same as under prior_law see plr-130672-14 h_r rep no 87th cong 2d sess a127 s rep no 87th cong 2d sess see also revrul_83_135 1983_2_cb_149 sec_1382 and sec_1388 of subchapter_t placed new restrictions on the ability of cooperatives to deduct patronage_dividends that were allocated but not paid in many other ways however subchapter_t codified the law that existed prior to since its enactment in most of the development in the law regarding the taxation of cooperatives has occurred in cases under subchapter_t thus while the cases and rulings interpreting subchapter_t may not control the taxation of rural telephone cooperatives such as coop1 these authorities indicate the position of the service and the courts on many of the issues that do control the taxation of rural telephone cooperatives cooperatives are a unique form of business_entity which are democratically controlled by their patrons in cooperatives each member has one vote regardless of how much capital he or she contributed cooperatives are required to allocate their net margins from business done with or for their patrons back to such patrons in proportion to their patronage this return of patronage-sourced income is bound up with the basic concept of a cooperative rather than using their net_income to pay dividends to their shareholders as a regular_corporation would cooperatives pay patronage_dividends to their members based on the amount of business that the member does with the cooperative patronage_dividends are thus effectively price rebates for member- patrons see 995_f2d_101 7th cir the taxable_income of a cooperative is calculated in much the same manner as the taxable_income of a taxable corporation with one distinct difference the income of a cooperative that is attributable to business done with or for patrons is excluded from or deducted from the income of the cooperative when such income is allocated to the cooperative’s patrons at the time this patronage-sourced income is allocated or in the case of cooperatives not subject_to subchapter_t at the time it is distributed the cooperative’s patrons realize the income patronage-sourced income flows through the cooperative and is taxed only once in order for the amount_realized from the proposed sale of the spectrum to be deductible by coop1 upon allocation the amount must be patronage-sourced income ie income derived from business carried on with or for cooperative’s patrons while neither the code nor the regulations provide a clear definition of patronage-sourced income the courts have in general held that if the income at issue is produced by a transaction which is directly related to the cooperative enterprise such that the transaction facilitates the cooperative’s marketing purchasing or service activities then the income is deemed to be patronage income farmland industries industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 plr-130672-14 in revrul_69_576 1962_2_cb_166 the service provided the following analysis of what it means for income to be patronage sourced the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative’s marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association’s cooperative operation the income is from nonpatronage sources see also revrul_74_160 1974_1_cb_245 ruling that interest_income realized from loans made by the taxpayer was patronage source because the loans actually facilitated the accomplishment of taxpayer’s cooperative activities in that the loans enabled the taxpayer to obtain the necessary supplies for its operations revrul_83_135 1983_2_cb_149 provides that a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws the cooperatives became partners in llc to insure that telecommunication services would be available to the cooperatives’ customers courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative’s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need to focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition id pincite first it looked at whether the taxpayer’s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil plr-130672-14 the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer’s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states a f t r 2d ustc d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative’s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative’s patrons coop1’s investment in llc and its purchase of the spectrum was directly related to its cooperative business investing in a company in order to provide wireless telephone service is directly related to the business of a rural_cooperative telephone company whose reason for existence is to provide telephone service to its patrons the coop1’s sale of the spectrum through llc is also directly related to its cooperative business_purpose in cf industries judge posner noted in his opinion that the court was not aware of any dramatic opportunities for tax_avoidance by use of the cooperative form f 2d pincite however the court implied that a cooperative would be gaining an unfair tax advantage for its members if it were investing in businesses unrelated to its cooperative purpose and in effect running a mutual_fund for its members on the side id judge posner indicated that one type of transaction would not pass the mutual_fund test a temporary investment by a cooperative in securities id certainly if coop1 had taken its members capital and purchased a diversified portfolio of public company securities there can be no doubt that the proceeds from such a portfolio should not and would not be patronage sourced but coop1 did nothing of this sort rather coop1 became a partner in llc for the purpose of providing its patrons with advanced telecommunication services accordingly based solely on the above we rule that coop1’s distributive_share of partnership income from llc’s spectrum sale constitutes patronage sourced income and if properly allocated to coop1’s plr-130672-14 member-patrons is excludable from coop1’s gross_income in the tax_year ending -------------------------- this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours nicole r cimino senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc
